Title: Statement for the Aurora, 25 March 1800
From: Jefferson, Thomas
To: 


subjoin to the letter ‘It will be observed that the preceding letter is dated at Paris in 1787. mr Jones, to whom it is addressed, awaited mr Jefferson’s return to America, & authorised his agent to settle it with him there. immediately on his arrival in Virginia in Dec. 1789 he procured a meeting with the agent & the other gentlemen interested, and an amicable settlement was made in writing, on the principles of the letter. mr Jefferson immediately sold property again to the whole amount of the debt, and in the course of the 1st. and 2d. years, delivered over the obligations recieved for it to the agent, who took on himself the collection of the money. so that it is now seven or eight years since he has paid up this debt.’
The views of others with respect to these debts, I am not able to state; my absence making me a stranger to them. mr Nicholas can better do it, either in addition to the preceding paragraph, or in any other place he thinks fit.—if the letter should not be in Duane’s paper of this morning, it is desireable that this addition should be made here; and it will save the trouble of doing it in another place.—the correction in the first column is the same furnished to mr Mason, and will I suppose appear in the Aurora
Mar. 25. 1800.

   
   There was another claim made by the agent of the same house of Farrell & Jones against the executors of mr Wayles. that house had consigned to mr Wayles & another a cargo of about 4000.£ value to be sold on commission, on account of the consignors. mr Wayles assisted in the sale, but died soon after; and the whole collection survived to the other consignee, who recieved it, wasted it, & died bankrupt. the agent thought he would try the chance of recovering the  money from the executors of mr Wayles, though they had not recieved it. but, on the first hearing, eleven of the jury determined at once against their liability; but, a twelfth member dissenting, the case laid over to the next Federal court, when a second jury, concurring unanimously with the eleven of the first, gave verdict for the executors, and agreeably to the opinions of Judge Iredell, who had presided at one hearing & of judge Patterson at the other. mr J. Marshall & judge Washington, then of the bar, were of counsel for the executors.  palpably unfounded as this claim was, the trumpet of calumny swelled it, when it suited a particular purpose, from one third of £4000. to 40,000.£ & from a groundless claim to an unquestionable debt, which was to swallow up all mr Jefferson’s fortune. it was in truth, on the part of the agent, a mere speculation on the chances of the law: and failing in this, he is now demanding the debt, under the British treaty, on the ground of bankruptcy in the other consignee, the real debtor, who alone recieved and wasted the money.


